DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 5-14) in the reply filed on 11/04/2020 is acknowledged.
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 5-14 have been examined on the merits.

Priority
This application is a continuation of Application No. 15/260286, which is a continuation of 14/491792, which in turn is a divisional of Application No. 13/993919. The latter application is a national stage entry of PCT/JP2011/006938 filed on 12/13/2011.
Foreign priority is claimed under 35 U.S.C. 119(a)-(d) based on application JP2010-277490 filed in Japan on 12/13/2010. Certified copy of the foreign priority document and its English translation were provided in Application No. 15/260286.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/09/2020 is in compliance with the provisions of 37 C.F.R. 1.97 and all cited references have been fully considered.
However, the IDS submitted on 3/28/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but a foreign document referred to therein has not been considered.

Claim Objections
Claim 9 is objected to because of the following informality: the abbreviation “VAS” is not properly defined. Appropriate correction is required.
	Claim 14 is objected to because of the species name is not italicized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-6, 8, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuda et al. (Pub. No. US 2002/0106362 A1).
Masuda et al. provides a method of treatment for a mammal in need of chemonucleolysis (par. [0003]). A mammal in need of such treatment can be identified by differential diagnosis following presentation with lower back pain (par. [0038]). For example, intervertebral disc herniation can be diagnosed by complaints of a history of lower back pain and physical examination of the lower back, which can then be confirmed with diagnostic radiographic imaging like MRI.

Proteoglycan-degrading enzymes that can be used in the treatment method include chondroitinase, preferably chondroitinase ABC (par. [0018], [0040]). Chondroitinase ABC is a chemonucleolytic enzyme produced by Proteus vulgaris that degrades mucopolysaccharides likes chondroitin sulfate, dermatan sulfate, chondroitin, and hyaluronic acid and is recognized as safer than chymopapain (par. [0012]). An effective proteoglycan cleaving amount of the proteoglycan-degrading enzyme is about 0.01 U/disc to about 10 U/disc, preferably from about 0.05 U/disc to about 5 U/disc (par. [0041]).
According to Masuda et al., the proteoglycan-degrading enzyme and growth factor can be administered simultaneously such as in the form of a pharmaceutical composition containing both of them in conventional pharmaceutically acceptable carriers (par. [0052]), or sequentially to a mammal in need (par. [0053]). The administration is preferably performed by direct injection into the intervertebral disc space (par. [0055]). 

The mammal in need of chemonucleolysis can receive one or more administrations of proteoglycan-degrading enzyme until desired clinical outcome is obtained such as reduced pain and decreased disc herniation (par. [0054]). Suitable mammals include host mammals and primates like humans (par. [0056]). 
Masuda et al.’s treatment method is comparable to the instant application’s method for the following reasons:
Regarding claim 5: administering to a mammal a proteoglycan-degrading enzyme like chondroitinase ABC amounting to about 0.05-5 U/disc, wherein the administration is achieved by direct injection in one or more doses of the enzyme, reads on the step “injecting 1-3 units of chondroitinase ABC in a single dose into a disc”. The disclosed amount of about 0.05-5 U/disc is not identical to the recited amount of 1-3 units/disc. However, MPEP § 2144.05(I) states that a prima facie case of obviousness exists when the claimed ranges "overlap or lie inside ranges disclosed by the prior art". In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66  (Fed. Cir. 1997).
The working examples ([0080]-[0081] and [0084]) show that chondroitinase ABC is injected into discs, thereby satisfying the limitation that the enzyme is injected “into a disc”. Moreover, the proteoglycan-degrading enzyme is used in an amount effective to induce cleave proteoglycans in nucleus pulposus, which suggests that the disc being treated has “a nucleus pulposus” and “where the disc herniation occurs”. 
The treated mammal being a primate like a human meets the requirement that the disc being injected is that of “a human patient”.
Administering the proteoglycan-degrading enzyme to achieve the desired outcome such as reduced disc herniation fulfills the method’s intended purpose of “treating disc herniation”.
Thus, claim 5 is obvious over Masuda et al..
Regarding claim 6: the proteoglycan-degrading enzyme like chondroitinase ABC being formulated as a pharmaceutical composition containing conventional pharmaceutically acceptable carriers satisfies “wherein the chondroitinase ABC is contained in a formulation”.
Regarding claim 8: the injectable formulation comprising solvents like isotonic sodium chloride solution corresponds to “wherein the formulation further comprises at least one ingredient selected from the group consisting of… an isotonic agent…”.
Regarding claim 10: Masuda et al.’s teachings that chondroitinase ABC is effective in enzymatically degrading the proteoglycans in the nucleus pulposus and 
Regarding claim 11: the chondroitinase ABC being produced from Proteus vulgaris is the same as “wherein the chondroitinase ABC is derived from Proteus vulgaris”.
Regarding claim 12: the method of claim 5 is further limited to injecting “1.25 units of the chondroitinase ABC”.
Masuda et al. only teaches using a range of about 0.05-5 U/disc.
Despite this, a person with ordinary skill in the art would have found the recited amount through routine experimentation and optimization. The court has held that differences in concentration typically do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).

Claims 5-8 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuda et al. (Pub. No. US 2002/0106362 A1) in view of Brown (Pub. No. US 4,696,816).
Masuda et al.’s teachings are set forth above and applied herein.
The disclosed treatment method of Masuda et al. is similar to the claim below:

Masuda et al. is different form the instant claim in that it only teaches that the injectable formulations of solutions and suspensions are prepared from powders or granules.
Although Masuda et al. does not teach the formulation to be lyophilized, Brown teaches methods of treating disc displacement or intradiscal therapy using the enzyme chondroitinase ABC produced from Proteus vulgaris or chondroitinase AC from A. aurescens (lines 7-13, col. 2), wherein said enzymes are provided as lyophilized powder in one dose vials. When freeze dried, the enzyme can be stored at -20[Symbol font/0xB0]C without preservatives and later reconstituted in sterile water. Thus, the chondroitinase enzymes are suitable for pharmaceutical applications and should be administered into the center of the disc via intradiscal injection (lines 6-25, col. 3). Since lyophilized powder has the advantage of being stored without preservatives and not losing enzymatic activity, a person with ordinary skill in the art at the time of invention would have been motivated to use chondroitinase ABC-containing formulations that are lyophilized. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is therefore obvious over Masuda et al. in view of Brown.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,463,225. 
U.S. patent 9,463,225 discloses a method for treating lumbar disc herniation. The method comprises administering a single dose formulation containing chondroitinase ABC into a human lumbar disc of a patient with lumbar disc herniation in an effective amount of 1-3 units per disc. The claims of the instant application are drawn to a method for treating disc herniation by injecting 1-3 units of chondroitinase ABC in a single dose into a human patient’s disc having a nucleus pulposus and disc herniation. The claims at issue are not identical but they are not patentably distinct from each other because the U.S. patent has an embodiment wherein the single dose formulation is provided as an injection product. 
Hence, the U.S. patent reads on the instant application.

Claims 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,286,046 in view of Masuda et al. (Pub. No. US 2002/0106362 A1).
The U.S. patent teaches a method for treating disc herniation comprising administering a formulation consisting essentially of chondroitinase ABC in an effective amount of 1-3 units per disc into a human disc of a patient with disc herniation. In another embodiment, the chondroitinase ABC is the sole active ingredient for therapeutic effect in disc herniation of the formulation. On the other hand, the claimed invention is directed to a method for treating disc herniation comprising injecting 1-3 units of chondroitinase ABC in a single dose into a human patient’s disc having a nucleus pulposus and disc herniation. 
What differentiates the claimed method from the U.S. patent is that it does not specify how the formulation is administered. 
Nevertheless, techniques for administering therapeutic agents into a human disc such as injection are known in the art. Masuda et al., for example, teaches that chemonucleolysis using non-proteloytic proteoglycan-degrading enzyme is typically performed by direct injection (par. [0039]). One with ordinary skill in the art at the time of invention would have applied the known technique of injecting to the disclosed method and expect that the chondroitinase ABC would be successfully administered into the human patient’s disc. Applying a known technique to a methodready for improvement to yield predictable results is the rationale supporting the conclusion of obviousness.
The claims of the instant application are therefore obvious over U.S. patent 10,286,046 in view of Masuda et al..

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651